— Proceeding pursuant to CPLR article 78 (transferred to this court by order of the Supreme Court, entered in Clinton County) to review a determination of respondent Commissioner of Correctional Services which found petitioner guilty of violating certain prison disciplinary rules.
Although petitioner was found guilty of violating several disciplinary rules, he challenges only the finding of guilt with respect to the charge of possessing or selling narcotics. The misbehavior report, written by an undercover investigator, *1082described with sufficient specificity the incident whereby petitioner placed a telephone call to the investigator and directed him to mail $250 to a certain address for which petitioner would get him 20 bags of heroin. This report, standing alone, constituted substantial evidence to support the finding of guilt (see, Matter of Bernacet v Coughlin, 145 AD2d 802, lv denied 74 NY2d 603; Matter of Curl v Kelly, 125 AD2d 948). In addition, the in camera testimony also supports the determination (see, Matter of Breland v Senkowski, 168 AD2d 751, 752). Petitioner’s denial of the charge raised questions of credibility for the Hearing Officer to resolve (see, Matter of Hernandez v LeFevre, 150 AD2d 954, 955, lv denied 74 NY2d 615).
Weiss, P. J., Mikoll, Levine and Mercure, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.